          Case 2:17-cv-02900-ES-JAD Document 51-3 Filed 09/12/19 Page 1 of 1 PageID: 477




                                                                                  Gregory J. Skiff, Managing Partner
                                                                                                gjs@skifflaw.com




                                                                                January 17, 2019

                            Via FedEx

                            Proster Fashion Inc.
                            265 W. 37th Street, #4
                            New York, New York 10018

                                          Re:     Marimar Textiles, Inc. v. Jude Connally, et al.
                                                  United States District Court, District of New Jersey
                                                  Civil Action Number 2:17-cv-02900-JLL-JAD

                            Dear Sir/Madam:

                            �is Firm represents plaintiﬀ Marimar Textiles, Inc. with respect to the above
                            action.

                            On January 5, 2018 you were duly served with the enclosed Subpoena to Testify at
                            Deposition in a Civil Action (the “Subpoena”). In violation of the Federal Rules of
                            Civil Procedure, you failed to respond to the Subpoena. You are hereby directed to
                            contact this oﬃce no later then January 25, 2019 to schedule a deposition and the
                            production of documents and records requested therein. Rest assured, your failure
                            to respond to this letter in a timely manner will result in the appropriate motion
              NJ Oﬃce:
                            being ﬁled with the Court to compel your compliance with the Subpoena.
         By Appointment

    Skiﬀ Law Firm LLC       �ank you for your time and consideration of this matter.
        28 Marlin Drive
    Whippany, NJ 07981                                                          Respectfully,
         (T) 201.787.8701
     www.skiﬄaw.com
                                                                                SKIFF LAW FIRM LLC

              NY Oﬃce:
              Of Counsel
                                                                                Gregory J. Skiﬀ
  Cermele & Wood LLP
2 Weﬆcheﬆer Park Drive      cc:    Marc Haefner, Esq. (via email)
                Suite 110
  White Plains, NY 10604
          www.cw.legal
